Cole, J.
The error first assigned is upon the leave given by the circuit court to the defendant to file an additional plead*212ing. This may be allowed under equitable circumstances and upon proper terms, when an excuse for tbe failure to plead before the justice is shown. Warren v. Scott et al., 32 Iowa, 22. It does not appear but that such showing was made. Besides, in this case, the other party proceeded to trial without objection to the additional pleading, by motion to strike or otherwise ; nor does it appear that any exception was taken to the order of court in granting leave to file it.
The other errors assigned relate to the giving and refusing of instructions. But as none of the instructions'axe embodied in the abstract or printed in connection with it or otherwise, we cannot, under our rules, consider the errors assigned. Our rules require that every part of the transcript relied upon as error, and all that is necessary to show it such, must be printed In the abstract.
Affirmed.